DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-16 in the reply filed on 12/23/21 is acknowledged.
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected apparatus, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for cycling the mixture fluid for periodically letting the pressure down, does not reasonably provide cleaning an internal wall of the reaction unit.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. While the instant specification correlates cycling the pressure of the fluid stream with keeping the reactor walls clean, there is no explanation or mechanism by which cycling the pressure cleans the reactor walls. This process cannot be simply inferred since it appears to be a point of novelty based on the instant specification and a lack of teaching in the prior art.

Allowable Subject Matter
Claims 1-10 and 12-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record—attached herewith—fails to disclose means and motivation for combining every feature of at least claim 1. The use of supercritical water as a solvent for plastic waste (steps a and b) is known. Allan ‘566, Loop ‘788, Allan ‘938, Matsubara ‘367, Saito ‘532, and Makino ‘263 all disclose in detail this concept as well as additional cited prior art. Saito ‘532 and Makino ‘263 both disclose removing or filtering solids from the product stream (step d) and Matsubara ‘367 discloses separation tanks for removing gas from liquid (step f). Recovering power from process gases and liquids (step e), too, is known, usually with a turbine; see Iijima ‘651 for one such example. Less common in the plastic or waste processing art is step c which involves cycling the product of the supercritical extraction proximate an outlet of the reactor such that pressure is periodically lowered and recovered. While Hong ‘959, Costantini ‘096, and Lee ‘402 disclose pressure cycling, it is not in the same context and .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241. The examiner can normally be reached M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/IMRAN AKRAM/Primary Examiner, Art Unit 1725